Case 5:17-cv-00220-LHK Document 937-8 Filed 11/28/18 Page 1 of 16




                 Exhibit 27
      Case 5:17-cv-00220-LHK Document 937-8 Filed 11/28/18 Page 2 of 16




·1· · · · · · · · ·UNITED STATES DISTRICT COURT

·2· · · · · · · · NORTHERN DISTRICT OF CALIFORNIA

·3· · · · · · · · · · · ·SAN JOSE DIVISION

·4
· ·   ·FEDERAL TRADE COMMISSION,· · · · )
·5·   · · · · · · · · · · · · · · · · · )
· ·   · · · · · · · · · · · · · · · · · )
·6·   · · · · · · · Plaintiff,· · · · · )
· ·   · · · · · · · · · · · · · · · · · )
·7·   · · ·vs.· · · · · · · · · · · · · )
· ·   · · · · · · · · · · · · · · · · · )       Case No.
·8·   ·QUALCOMM INCORPORATED, a Delaware)       17-cv-00220-LHK-NMC
· ·   ·Corporation,· · · · · · · · · · ·)
·9·   · · · · · · · · · · · · · · · · · )
· ·   · · · · · · · Defendant.· · · · · )
10·   ·_________________________________)
· ·   · · · · · · · · · · · · · · · · · )
11·   ·IN RE: QUALCOMM ANTITRUST· · · · )       Case No.
· ·   ·LITIGATION· · · · · · · · · · · ·)       17-md-02773-LHK-NMC
12·   ·_________________________________)

13

14· · · · · · · · · ·UNITED STATES DISTRICT COURT

15· · · · · · · · · SOUTHERN DISTRICT OF CALIFORNIA

16
· · ·IN RE: QUALCOMM LITIGATION· · · ·) Case No.
17· · · · · · · · · · · · · · · · · · ) 3:17-cv-00108-GPC-MDD
· · ·_________________________________)
18

19· · · · · · · · · · · HIGHLY CONFIDENTIAL

20· · · · · · · VIDEOTAPED DEPOSITION OF DIRK WEILER

21· · · · · · · · · · · ·Brussels, Belgium

22· · · · · · · · · · Tuesday, March 27, 2018

23

24· ·REPORTED BY:

25· ·RICH ALOSSI, RPR, CCRR, CSR NO. 13497
    Case 5:17-cv-00220-LHK Document 937-8 Filed 11/28/18 Page 3 of 16




·1· · · · · · ·
    Case 5:17-cv-00220-LHK Document 937-8 Filed 11/28/18 Page 4 of 16




·1· ·
    Case 5:17-cv-00220-LHK Document 937-8 Filed 11/28/18 Page 5 of 16




·1· ·
    Case 5:17-cv-00220-LHK Document 937-8 Filed 11/28/18 Page 6 of 16




·1· · · · · · (Exhibit QX2786 was marked for
·2· · · · · · identification by the court reporter and is
·3· · · · · · attached hereto.)
·4· ·BY MR. TAFFET:
·5· · · · ·Q· ·Let me first ask the question, if you
·6· ·recognize this document.
·7· · · · ·A· ·Yes, I do.
·8· · · · ·Q· ·Okay.· And what is this document?
·9· · · · ·A· ·This document is the meeting report from
10· ·the 65th General Assembly meeting of ETSI, which
11· ·took place in Sophia Antipolis from the 17th to 18th
12· ·of March 2015.
13· · · · ·Q· ·Okay.· And at the time of this General
14· ·Assembly meeting, what was your position in ETSI?
15· ·Or positions, I should say.
16· · · · ·A· ·At that time, I continued to be the
17· ·chairman of the ETSI IPR SC -- the ETSI IPR SC.· And
18· ·I also was at that time then the chairman of the
19· ·ETSI board.
20· · · · ·Q· ·Okay.· Who was the GA chairman?
21· · · · ·A· ·The chairman of the General Assembly is
22· ·Simon Hicks from the UK government.
23· · · · ·Q· ·Okay.· And just so that we understand this
24· ·document, again, on the upper right-hand corner,
25· ·there is a reference ETSI/GA(15)65_030r2.
    Case 5:17-cv-00220-LHK Document 937-8 Filed 11/28/18 Page 7 of 16




·1· · · · · · ·Does that refer to that this was the
·2· ·second revision to the original meeting reports of
·3· ·the General Assembly meeting?
·4· · · · ·A· ·Correct.
·5· · · · ·Q· ·Okay.· And would it be correct that the
·6· ·date of the revised version would be 17 November
·7· ·2015?· Correct?
·8· · · · ·A· ·This is also correct.
·9· · · · ·Q· ·And who is Carole Rodriguez, if you
10· ·recall?
11· · · · ·A· ·Carole Rodriguez is the successor as
12· ·secretary of these meetings of Julian -- from Julian
13· ·Pritchard.· So she is the current secretary of the
14· ·GA, the board, and the IPR SC.
15· · · · ·Q· ·And do you recall whether, as revised, as
16· ·reflected in this document, that this would reflect
17· ·the final minutes of the General Assembly meeting
18· ·held in March of 2015?
19· · · · ·A· ·When I recall correctly, these are the
20· ·final minutes.
21· · · · ·Q· ·Okay.· And on this version, if we look at
22· ·Annex A -- I'm sorry, Annex D as in David -- this
23· ·would reflect the participants in the General
24· ·Assembly meeting; correct?
25· · · · ·A· ·This is correct.
    Case 5:17-cv-00220-LHK Document 937-8 Filed 11/28/18 Page 8 of 16




·1· ·detail.
·2· · · · ·Q· ·Did he --
·3· · · · ·A· ·He just was asking that.
·4· · · · ·Q· ·Did he go into any detail at a different
·5· ·time that you're aware of?
·6· · · · ·A· ·The European Commission had been involved
·7· ·in and were following the changes that were
·8· ·happening in IEEE.
·9· · · · · · ·They were also very well aware that the
10· ·changes proposed to IEEE -- and those changes are --
11· ·were public because there were -- the mailing lists
12· ·of the IEEE SA board and patent committee are
13· ·public.
14· · · · · · ·And so they saw that the very same
15· ·proposals which were brought to ETSI as well as to
16· ·ITU and to TSDSI were also brought into IEEE.
17· · · · · · ·And the concerns of the European
18· ·Commission, as far as I have heard that and
19· ·understand that, were that these changes were not
20· ·accepted in any of the other SDOs who were working
21· ·by consensus for such changes, but that they were
22· ·accepted in the IEEE; where the IEEE itself stated
23· ·very clearly that they used consensus for the
24· ·development of their standards, but they cannot use
25· ·consensus for the development of their governance
    Case 5:17-cv-00220-LHK Document 937-8 Filed 11/28/18 Page 9 of 16




·1· ·structures and policies.
·2· · · · · · ·And this fact that changes which were not
·3· ·accepted in consensus-based organizations had been
·4· ·implemented in IEEE were a cause of concern.
·5· · · · ·Q· ·And when you refer to "the very same
·6· ·proposals," are you referring to what we've been
·7· ·calling here today the common royalty base issue or
·8· ·the SSPPU basis as one of them?
·9· · · · ·A· ·This is one of them.· And the availability
10· ·or the limitations of availability on injunctive
11· ·relief is, for example, another one.
12· · · · ·Q· ·Okay.· Turning back to the document, in
13· ·the second paragraph under the heading IEEE IPR
14· ·Policy, it refers to you, and it refers to you --
15· · · · ·A· ·Right.
16· · · · ·Q· ·-- as representing Nokia Networks.
17· · · · ·A· ·Correct.
18· · · · ·Q· ·When you participated in this meeting --
19· ·in this part of the meeting, were you acting as part
20· ·of or representing Nokia Networks, or still acting
21· ·as the IPR SC chair?
22· · · · ·A· ·As the meeting report correctly reflects,
23· ·I made these statements as the representative of
24· ·Nokia Networks.
25· · · · ·Q· ·Okay.· And your statement here says --
    Case 5:17-cv-00220-LHK Document 937-8 Filed 11/28/18 Page 10 of 16




·1· ·for example?
·2· · · · ·A· ·Yes.
·3· · · · ·Q· ·And it's -- is it the same with respect to
·4· ·the organizational partners of oneM2M?
·5· · · · ·A· ·Correct.
·6· · · · ·Q· ·And in addition to the 3GPP organizational
·7· ·partners, are there other organizational partners of
·8· ·oneM2M?
·9· · · · ·A· ·Yes, there are a few more.· There is, in
10· ·addition to the seven 3GPP ones, the TIA from the
11· ·US, and then there is CEN and CENELEC from Europe.
12· · · · ·Q· ·C-E-N.
13· · · · ·A· ·Yeah.· And all in capital letters,
14· ·C-E-N-E-L-E-C.
15· · · · · · ·They are also partners in oneM2M.
16· · · · ·Q· ·Okay.· And you say that this analysis was
17· ·done by the ETSI Secretariat.
18· · · · · · ·What composes the ETSI Secretariat, or who
19· ·composes?
20· · · · ·A· ·Two -- well, one part -- there are, of
21· ·course, many parts.
22· · · · · · ·But the relevant part responsible for
23· ·doing this analysis is the legal and governance
24· ·organization of ETSI, headed by Christian Loyau.· He
25· ·is the legal and governance director of ETSI; and
    Case 5:17-cv-00220-LHK Document 937-8 Filed 11/28/18 Page 11 of 16




·1· ·therefore, he is responsible for analyzing this
·2· ·compatibility.
·3· · · · ·Q· ·And indeed, on the next page, on page 11,
·4· ·there's a reference to comments by Mr. Loyau;
·5· ·correct?
·6· · · · ·A· ·Yes.
·7· · · · ·Q· ·Excuse me.
·8· · · · · · ·And he makes reference that there is only
·9· ·an MOU, a memorandum of understanding, with IEEE at
10· ·this point in time.
11· · · · · · ·And what was the significance of that
12· ·status between ETSI and the IEEE?
13· · · · ·A· ·You can sign -- ETSI can sign a memorandum
14· ·of understanding with many types of organizations,
15· ·including organizations which do not have a
16· ·compatible IPR policy, because it does not involve
17· ·joint development of specifications.
18· · · · · · ·Therefore, this is an important
19· ·distinction.· We have an MOU, but this does not
20· ·address any IPR policy compatibility.
21· · · · ·Q· ·So then Mr. Loyau identifies the two
22· ·issues, what we've been calling the SSPPU issue, and
23· ·the second is the injunction issue.
24· · · · · · ·And then these minutes reflect the
25· ·comment:
    Case 5:17-cv-00220-LHK Document 937-8 Filed 11/28/18 Page 12 of 16




·1· · · · · · ·"Should a cooperation agreement be
·2· ·contemplated, the two introductions above would not
·3· ·be compatible with the ETSI IPR policy as commercial
·4· ·discussions between members have to take place
·5· ·outside ETSI, and secondly no provision in the IPR
·6· ·policy rules the use of injunction."
·7· · · · ·A· ·Correct.
·8· · · · ·Q· ·At this point in time, however, the
·9· ·analysis that Mr. Saro referred to had been
10· ·undertaken by the ETSI Secretariat; correct?
11· · · · ·A· ·This is correct.
12· · · · · · ·So for ETSI's -- from ETSI's perspective,
13· ·this analysis has been done; and therefore, the --
14· ·he has seen this incompatibility.
15· · · · · · ·For completeness, would IEEE ask to become
16· ·a oneM2M member, then it would need to be that the
17· ·existing partners jointly establish that the policy
18· ·is not compatible.
19· · · · ·MR. TAFFET:· Okay.· Mr. Weiler, thank you very
20· ·much for your time today.· I have completed my
21· ·questions for the present time.
22· · · · · · ·I would also suggest, Counsel, it's just
23· ·about 12:30, that perhaps it's a good time to take a
24· ·break for lunch.
25· · · · ·MR. GOPENKO:· Yeah.· Why don't we go off the
     Case 5:17-cv-00220-LHK Document 937-8 Filed 11/28/18 Page 13 of 16




·1· · · · · · I, Rich Alossi, Registered Professional

·2· ·Reporter, California Certified Shorthand Reporter

·3· ·Number 13497, do hereby certify:

·4· · · · · · That prior to being examined, the witness

·5· ·named in the foregoing proceedings was duly sworn;

·6· · · · · · That said proceedings were taken before me

·7· ·at the time and place therein set forth and were

·8· ·taken by me in stenographic shorthand and thereafter

·9· ·transcribed into typewritten form under my direction

10· ·and supervision;

11· · · · · · That the dismantling of this transcript

12· ·will void the Reporter's certificate;

13· · · · · · Before completion of the deposition, review

14· ·of the transcript was [· · ·] was not [ XX ]

15· ·requested.· If requested, any changes made by the

16· ·deponent and provided to the Reporter during the

17· ·period allowed are appended hereto.

18· · · · · · IN WITNESS WHEREOF, I hereunto subscribe my

19· ·name this 28th day of March, 2018.

20

21
· · · · · · · · · · _____________________________________
22· · · · · · · · · RICH ALOSSI, RPR, CCRR
· · · · · · · · · · CALIFORNIA CSR No. 13497
23

24

25
         Case 5:17-cv-00220-LHK Document 937-8 Filed 11/28/18 Page 14 of 16


                                                                       ETSllGA(15)65_030r2
                                                                                     Carole Rodriguez
                                                                Submission date:   ~17November 2015
                                                                                         page 1 of 29


                                 ETSI 65th General Assembly meeting
                                  Sophia Antipolis, 17-18 March 2015
          Source:             GA Chairman

          Title:              Draft Summary minutes, decisions and actions from the 65th
                              ETSI General Assembly Meeting

          Agenda item: All


          Document for:          Decision              x
                                 Discussion
                                 Information




          Table of Contents                                                                Page

          Meeting Report                                                                   2
          Annex A               List of decisions and actions                              18

          AnnexB                Agenda                                                     20
          Annexe                List of documents                                          21

          Annex D               List of participants                                       23




                                                                                                Exhibit      Qf.:~1-<l'~
                                                                                                Wit       \,Je,'\ t C
                                                                                                R. Alossi, RPR, CCRR, CSR 13497




  FOIA CONFIDENTIAL TREATMENT REQUESTED BY QUALCOMM                                      Q2014FTC02181046
HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                               Q2017MDL 1_02019060
         Case 5:17-cv-00220-LHK Document 937-8 Filed 11/28/18 Page 15 of 16


                                                                                   ETSl/GA(15)65_ 030r2
                                                                                                          page 10 of 29


          The ongoing action A-GA62/2 was updated as per the above.

          Document [ETSl/GA(15)65S002r1] was withdrawn.

          The Specially Convened Meeting (SCM) was cancelled further to                      the   withdrawal   of
          [ETSl/GA(15)65S002r1] - Proposed changes to Article 18 of the ETSI RoPs.


          IEEE IPR Policy

          Mr. Pedro Ortun, EC, would be interested to receive feedback/comments from the membership of
          ETSI involved in the IPR issues, on the IEEE IPR policy changes which occurred after the IPR#21
          meeting 1n San Diego. Some members of IEEE are also members of ETSI. The EC 1s following closely
          these types of issues and would like to enrich their knowledge directly from the interested members of
          ETSI.

          Mr. Dirk Weiler, Nokia Networks, said: we will clearly now look into our engagement with IEEE SA.
          This is a consequence of adopting a policy which has been discussed in other standardization bodies
          like ETSI, ITU, where similar proposed changes have not been accepted in other organizations Nokia
          Networks considers that the IEEE IPR policy is no longer compatible with the ETSI IPR policy.

          Mr. Nick Sampson, Orange, shared the concerns raised by Mr. Dirk Weiler as it may reduce the
          innovative technologies that are contributed to IEEE. He had concerns about potential inconsistency
          with policies of other SDOs which may wish to work with or reference IEEE material.

          Mr. Jochen Friedrich, IBM Europe, does not like to discuss other organization's IPR policies in ETSI.
          IBM very much appreciates the process in ETSI where discussions are held aiming for broad
          consensus and looking for a sustainable solution if any change is needed in the ETSI IPR policy. The
          ETSI IPR policy 1s not broken. Regarding the specific changes in IEEE IPR policy, IBM expresses its
          concerns about the process in IEEE and the outcome of the result which is not reflecting the full
          consensus of broad membership, as IEEE has a different membership structure. Banning injunctions
          in general is probably going too far without looking at any means of redress for patent holders if there
          is a bad behaviour. They are concerned that patent holders will stay away from standardization and
          not bring their technologies in anymore.

          Mr. Jamshid Khun-Jush, Qualcomm CDMA Technologies, seconded the three previous speakers and
          raised their concern publicly about the IEEE IPR policy changes and incompatibility between the ETSI
          and IEEE IPR policy which should be addressed by ETSI.

          Mr. Kari Lang, Nokia Corporation from Nokia Technologies part, also shared concerns on how the
          changes were made and the current content of the IEEE IPR policy.

          Mr. Jonathan Brown, Apple, noted that the DoJ (Department of Justice) actually reviewed the
          proposed changes to the IEEE patent policy and they came out with the conclusion that the policy will
          not violate any law, ii will address the procedural issue raised by the previous speakers. They found
          that the process was fair. The IEEE IPR changes deserve a close look. The DoJ analysed the
          changes and went through the availability of injunctive relief. The DoJ also analysed the meaning of a
          reasonable rate, they found those changes to be acceptable. The EC should note the DoJ Business
          Review Letter. He pointed to the letter as providing good guidance for the EC.

          Mr. Luis Jorge Romero Saro indicated that ETSI with the oneM2M project is trying to achieve good co-
          operation in the Machine-to-Machine environment. Rules to join oneM2M require compliance with the
          oneM2M IPR principles and imply being compatible with the IPR policies of the different partners in
          oneM2M. Because we have had some discussions with IEEE about joining oneM2M partnership
          project, the ETSI Secretariat made an analysis and came to the conclusion that the IEEE IPR policy is
          not compatible with the ETSI IPR policy. Today, ETSI is not taking commercial issues into
          consideration. ETSI cannot therefore see how IEEE could join oneM2M, having in mind that there is
          such incompatibility.




  FOIA CONFIDENTIAL TREATMENT REQUESTED BY QUALCOMM                                                     Q2014FTC02181055
HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                              Q2017MDL 1_02019069
          Case 5:17-cv-00220-LHK Document 937-8 Filed 11/28/18 Page 16 of 16


                                                                                    ETS//GA(15)65_ 030r2
                                                                                                            page 11 of 29

          Mr. Jonathan Brown. Apple, stated that he has not seen where the IEEE IPR Policy is incompatible
          with ETSl's IPR Pollcv.

          Stephane Tronchon, Qualcomm Europe Inc., was confused about the quotation of the IEEE Business
          Review Letter. His understanding was that the Review Letter basically says that it will not bring an
          anti-trust enforcement. The substance of the changes was not blessed by the DoJ. He would welcome
          the invitation for the EC to contact the DoJ to discuss the issues further. Qualcomm has a concern
          regarding the process and substance of the IEEE IPR policy changes. These changes have a global
          impact.

          The GA Chairman asked if the IPR SC would make any analysis of the IEEE IPR policy, giving any
          recommendations to ETSI regarding MoUs, etc ... that would involve IEEE.

           Mr. Dirk Weiler, IPR SC Chair, said that the IPR SC is an advisory Committee to the GA. No other
           organizations' policies have been discussed in the IPR SC. There is nothing reported from the IPR SC
           to the GA on that topic~

          The compatibility check of IPR policies with other organizations when When doing co-operation
          agreements or partnership projects. the compatibility check of IPR policies with other organizations is
          clearly the responsibility of the ETSI Secretariat. Mr. Weiler went on to say tthat-that, according to the
          Secretariat analysis, the IEEE IPR policy is incompatible with the ETSI and oneM2M IPR policies. The
          ETSI preparation meeting minutes for the oneM2M Steering Committee #24 reports the incompatibility
          analysis done by the Secretariat.

          Mr. Christian Loyau said that ETSI has only a MoU with IEEE, therefore there is no need to do an
          analysis on compatibility of the IPR policies. There are two introductions in the new IEEE IPR policy
          which are not in our policy:

          1- the Smallest Saleable Unit (SSU) has been introduced and we do not have that,
          2- the fact that injunctions are more or less impossible to trigger at least in a rather quick way 1f
          needed in case of bad faith negotiation from an implementer.

          Should a co-operation agreement be contemplated, the two introductions above, would not be
          compatible with the ETSI IPR policy as commercial discussions between members have to take place
          outside ETSI and secondly no provision in the IPR policy rules the use of injunction.

          Mr. Jochen Friedrich, IBM Europe, mentioned that we should not discuss the IEEE IPR policy in the
          ETSI IPR SC. As mentioned by Mr. Jonathan Brown, the changes have been checked according to
          legal framework. It is up to their members to decide about their IPR policy and if there are issues, we
          should look at them and resolve them. We should not cross-check IPR policies from membership-
          driven organizations.

          The GA Chairman concluded the discussion and noted that      a variety of opinions had been expressed.

           12     Distribution of certificates to new Members & retiring Chairmen

          Membership certificates were distributed to the new Members present and retiring committee
          Chairmen.


          13      EC & EFTA issues

          Mr. Pedro Ortun, EC, provided some information on the state of play in the JCT standardization. The
          EC has new Commissioners, new Vice-Presidents and new working methods.

          The EC also has a new set of priorities, stated by Commission President Jean-Claude Juncker, as
          presented in the Commission Work program adopted in December 2014 by the EC.

          Commission President Jean-Claude Juncker highlighted 10 priorities for his full mandate. The second
          one, connected Digital Single Market (DSM), is in the heart of many Commission services and the EC




  FOIA CONFIDENTIAL TREATMENT REQUESTED BY QUALCOMM                                                      Q2014FTC02181056
HIGHLY CONFIDENTIAL - A TIORNEYS' EYES ONLY                                                               Q2017MDL 1_02019070
